Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/372,245 filed on 09/27/2022.  Claim(s) 1-17 is/are pending and have been examined.
Priority
This application repeats a substantial portion of prior Application No. 15/900,488, filed 02/20/2018, and adds disclosure not presented in the prior application. The current application is a continuation-in-part and claims priority to parent application 15/900,488 and provisional applications 62/652,290, 62/630,161, 62/630,154.
For limitations of independent claim 1, that recite:
	a third display area including at least one indicator that displays, in real time, responses of one or more other users participating in the single instance of the interactive program, wherein the one or more other users have permitted the display of their responses to the user within the interface

Support could not be found for the above recited limitations in parent application 15/900,488 and provisional applications 62/630,161, 62/630,154.
However, support is found in provisional application 62/652,290 dated 04/03/2018.

Therefore, the earliest priority date for the currently pending claimed invention will be given a priority date of 04/03/2018.
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive.
A)	Applicants assert on P.8-9 part I, that “In particular, the cited references in the combination would not have taught or suggested "the mobile device ... receives, from the publish and subscribe server, the realtime video associated with the single instance of the interactive program,"… Thus, neither Or nor Pallamreddy would have taught receiving real-time video from a publish and subscribe server…The limitation that "the mobile device ... receives, from the publish and subscribe server, the real-time video associated with the single instance of the interactive program," as recited in claim 1, is wholly absent from the prior art. When a claim limitation is wholly absent from the teachings of the prior art, documentary evidence is required to establish obviousness. K/S HIMPP v. Hear-Wear technologies, LLC, 751 F.3d 1362, 1366 (Fed. Cir. 2014) ("an assessment of basic knowledge and common sense as a replacement for documentary evidence for core factual findings lacks substantial evidence support."). The Examiner did not even attempt to present the required documentary evidence that the claim limitation of a "mobile device .. receiv[ing], from the publish and subscribe server, the real-time video associated with the single instance of the interactive program" would have been obvious. (See e.g., Office Action, p. 6.). For these reasons alone, independent claim 1 would not have been obvious.
In response, the Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Or alone or Pallamreddy alone was not used to teach the claim limitations in its entirety. Please note that a 102 rejection was not made, but instead a 103 rejection of Claim 1 was made based on the combination of Or in view of Pallamreddy. Or already teaches mobile device receives, from a server, the real-time video associated with the single instance of the interactive program. What Or did not explicitly teach was that the “server” was a publish and subscribe server, for which Pallamreddy was brought in to teach. The combination of Or and Pallamreddy would provide for a server that is able to provide real-time video as taught by Or, and also have publish and subscribe functionality as taught by Pallamreddy. Therefore, the combination would teach reception of real-time video from a publish and subscribe server of the combined system of Or and Pallamreddy.
Applicant has not further specified or defined or bounded what the receiving of real-time video from a publish and subscribe server entails. Claims don’t further define how real-time video is sent/received differently, whether and how publish and subscribe functions affect the requesting, processing, and/or delivery of real-time video in any way, etc. Therefore, it does not preclude the combination of Or and Pallamreddy, where Or already taught mobile device receiving real-time video from a server, and where with the combination of Pallamreddy, provides the server of Or with the added publish and subscribe functionality. Where the combination of Or and Pallamreddy provides for a combined system where the server has publish and subscribe functionality, qualifying it as a publish and subscriber server that provides real-time video to mobile device(s).
Therefore, as evidenced above, the claim limitation is not wholly absent from the teachings of the prior art, as asserted by the Applicant. Or already teaches mobile device receives, from a server, the real-time video associated with the single instance of the interactive program, and did not explicitly teach that the server was a publish and subscriber server. For which Pallamreddy was brought in to teach.
Based on the above, the combination of Or and Pallamreddy continue to teach the above claimed limitation(s) in question.

B)	Applicant asserts on P.9-11 part II that, “Independent claim 1 requires that "the interactive element is received at the mobile device separate from the real-time video associated with the single instance of the interactive program" and that "the responses of the one or more other users are received at the mobile device separate from the interactive element and the real-time video associated with the single instance of the interactive program." (Emphasis added.) The Office Action concedes that Or would not have taught "the interactive element is received separate from the real-time video" and "the responses of the one or more users are received separate from the interactive element and the real-time video." (Office Action, pp. 8-9.)… But obviousness requires "a reason that would have prompted a person of ordinary skill in the relevant field to combine elements in the way the claimed new invention does." KSR Int'l Co. v.Teleflex,  Inc., 550 U.S.398, 418 (2007). Here, there would not have been a reason to modify Or's system to transmit and receive (i) an interactive element separate from the real-time video or (ii) the responses of the one or more other users separate from the interactive element and the real-time video. See Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015) (noting that "obviousness concerns whether a skilled artisan not only could have made but would have been motivated to make the combinations or modification of prior art to arrive at the claimed invention" (emphasis in original))… There is no evidence anywhere in the record that may indicate that the operation of  these and other components of Or does not achieve its function of "conducting real time dialogues with an audience comprising a plurality of remote viewers of a broadcast program" (id., Abstract), or is deficient or inefficient in some respect. (See e.g., Office Action, pp. 15-18.)…” There is no evidence anywhere in the record that may indicate that the operation of these and other components of Or does not achieve its function of "conducting real time dialogues with an audience comprising a plurality of remote viewers of a broadcast program" (id., Abstract), or is deficient or inefficient in some respect. (See e.g., Office Action, pp. 15-18.)… there is also no evidence that a POSA would have had a reasonable expectation of success in achieving the claimed invention. Indeed, if the purported modification of Or in view of Aldrey were made, the principle of operation of Or would impermissibly change. See MPEP 2143.0l(VI) ("If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims primafacie obvious.") (Emphasis added)… That is, the system of Or describes relaying a broadcasting signal including program footage and interactions transmitted together. Modifying Or in the manner the Office Action asserts, i.e., "modify the system of Or to include wherein an interactive element is received separate from real-time video" (Office Action, p. 15; emphasis added) would impermissibly change the principle of operation of Or's system, which requires transmitting program footage and interactions together…. The relevant case law holds that a claim would not have been obvious unless a POSA would have been motivated to modify the prior art and reasonably expect success in achieving the claimed invention. Belden, 805 F.3d at 1073. Here, there is no explanation in the Office Action of how the Real Time Dialog Machine 102, the Real-Time Dialog Management Console 400, the Graphic Overlay Interface 130, or the other components of Or's system could have been modified to transmit and receive the interactive element and user responses separate from real-time video instead of together, as taught by Or. (See Office Action, pp. 15-17.).”
In response, the Examiner respectfully disagrees. References in themselves need not explicitly recite whether particular functions and/or operations are deficient or inefficient in some respects, in order for it to be combined or modified upon. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, one of ordinary skill in the art, would readily recognize that there are different modes of transmitting data from one point to another, where data may be transmitted together or separately. In this case, where data may be transmitted together in Or, or separately in Aldrey, both of which may have its own advantages/benefits. However, the principle function(s) of enabling users to interact with the interactive element(s) received, providing user feedback to the server, and displaying results of that feedback, remain intact. Thus, the combination of Or and Aldrey, does not change the principle operation of Or, since the combined system still provides the desired operations of users interacting with the interactive element(s) received, providing user feedback to the server, and displaying results of that feedback, as taught in both Or and Aldrey. Where the combined invention also provides for receiving the interactive element(s) separately from the video. Therefore, based on the above the combination of Or and Aldrey continue to teach the above claimed limitation(s) in question.
Applicant's argument that modifying Or to include wherein an interactive element is received separate from real-time video would impermissibly change the principle of operation of Or's system, which requires transmitting program footage and interactions together" would impermissibly change the principle of operation of Or's system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Both Or and Aldrey teaches interactive elements, except as asserted by Applicant, the interactive element(s) in Or are added to the broadcast signal, whereas in Aldrey, the interactive element(s) may be received separately from the video. One of ordinary skill in the art, would readily recognize that there are different modes of transmitting data from one point to another, where data may be transmitted together or separately. Regardless of mode of transmitting data, whether together or separate, each having its own benefits/advantageous, would still allow for the principle function(s) of enabling users to interact with the interactive element(s) received, providing user feedback to the server, and displaying results of that feedback, to remain intact.
Regarding, there being no explanation in the Office Action of how Or’s system could have been modified, Or teaches transmitting and receiving interactive element and responses of users, but did not explicitly teach interactive element and responses of users are received separate from the real-time video, for which Aldrey was brought in to teach in, including, but not limited to [0041-0042], [0045]. For the advantages of providing the appropriate polling window typically associated with a given program, so that appropriate program-specific questions are posed to the viewer (Aldrey – Paragraph 0041), providing users local control over presentation of results (Aldrey – Paragraph 0021), providing different methods that may produce end results that appear the same to the viewer, but are constructed by different procedures (Aldrey – Paragraph 0021), providing “interactive viewing”, creating a greater public interest in the program and contributes to creating a larger viewing base (Aldrey – Paragraph 0001), enabling users to easily ascertain and view responses of other users, to see how others may be selecting, providing for flexibility in distribution of various content(s)/data to the client.

Therefore, based on the response(s) above, and the Office Action below, Or, Aldrey, and Pallamreddy continues to teach the claimed limitation(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), and further in view of Pallamreddy et al. (US 2009/0150502).
Consider claim 1, Or teaches an interface of a mobile device (Figs.2-3, Paragraph 0072, 0078) comprising: 
a first display area adapted to display real-time video associated with a single instance of an interactive program, wherein: the mobile device receives, from a server, the real-time video associated with the single instance of the interactive program (Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to participate in the show and to affect its content and progress in real time);
a second display area adapted to display an interactive element associated with the single instance of the interactive program, wherein: the interactive element, when selected (Paragraph 0072 teaches as time goes on, the distinctions between television, computer and telephone become increasing blurred. One can watch TV programs over the Internet or even on the screen of a personal computer. Internet enabled computers allow telephony using VOIP technology, and mobile phones increasingly allow Internet access and some allow viewing of television channels. Thus any interactive system show allow viewing a participation across platforms. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is effected in real time. Paragraph 0066 teaches giving subscribers the ability to use their input device to interact continuously with a TV show or with an interactive game running on a digital screen) within a predetermined time limit (Fig.11, Paragraph 0062, 0133 teaches adding a time limit for response and perhaps displaying a countdown to the audience), causes the mobile device to transmit a response of a user to an engine executing the single instance of the interactive program (Paragraph 0076 teaches collecting and processing audience participation signals through Real Time Dialog Machine, enabling substantially simultaneous data input from each of a plurality of viewers in data communication over the network. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. Paragraph 0076 teaches a Real Time Dialog Machine 102 through which audience participation signals are collected and processed. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that is added to the broadcast signal to relay participation information); and
the mobile device receives, from the server, the interactive element associated with the single instance of the interactive program, wherein the interactive element is received at the mobile device, the real-time video associated with the single instance of the interactive program (Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is effected in real time. Paragraph 0066 teaches giving subscribers the ability to use their input device to interact continuously with a TV show or with an interactive game running on a digital screen); and
at least one indicator that displays, in real time, responses of one or more other users participating in the single instance of the interactive program, wherein: the mobile device receives, from the server, the responses of the one or more other users, the responses of the one or more other users are received at the mobile device (Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that is added to the broadcast signal to relay participation information), the real-time video associated with the single instance of the interactive program (Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to participate in the show and to affect its content and progress in real time),
Or does not explicitly teach device is device is subscribed to a channel from a publish and subscribe server; 
server is a publish and subscribe server;
based on a first update to the channel, the device receives, from the publish and subscribe server, data, wherein the interactive element is received separate from the real-time video; and
a third display area including at least one indicator that displays, responses of one or more other users, wherein:
the one or more other users have permitted the display of their responses to the user within the interface,
based on a second update to the channel, the device receives, from the publish and subscribe server, the responses of the one or more other users, 
the responses of the one or more other users are received separate from the interactive element and the real-time video, and
the responses of the one or more other users are displayed to the user in real time and prior to an expiration of the predetermined time limit for selecting the interactive element to transmit the response of the user.
In an analogous art, Aldrey teaches wherein the interactive element is received separate from the real-time video (Paragraph 0014, 0035 teaches video channel that carries video information transmitted from video source system that is provided to client devices, where audience members outside the studio may interact and provide feedback for the television program. Paragraph 0041 teaches if current program is, for example, a contest for selecting the most talented singer, then server knows which is the appropriate polling window to present to the viewer. Polling window is typically associated with a given program, so that the appropriate program-specific questions are posed to the viewer. Polling computer provides a response 608 to client, typically transmitting HTML message or other similar protocols, such as Java, XML, etc, indicating the appropriate polling window data. Polling data is processed and polling window is overlayed on video program signal and displayed. Paragraph 0042 teaches in other embodiments, polling data for variety of programs may be downloaded, client may then scan its memory for appropriate polling data, process it to display the appropriate polling window to display. Paragraph 0045 teaches alternatively polling window data may be transmitted via a data channel to the client. Alternatively, polling window may be formed in a video signal, and provided as a separate video channel on the cable network, allowing polling information to be processed as a separate video feed); and
a third display area including at least one indicator that displays, responses of one or more other users, wherein: the one or more other users have permitted the display of their responses to the user within the interface, the device receives, from a server, the responses of the one or more other users, the responses of the one or more other users are received separate from the interactive element and the real-time video, and the responses of the one or more other users are displayed to the user in real time and prior to an expiration of the predetermined time limit for selecting the interactive element to transmit the response of the user (Fig.2, Paragraph 0018 teaches a polling window 202 overlayed over a video program, that presents users with two options. Paragraph 0019 teaches results of the poll can be presented to the user for informational purposes. A real time indication 250 may be provided, via a separate window showing the relative indications of the viewer’s feedback as they occur. Information may incorporate a legend 252 along with a graph 254 or other icons for showing the real time results. Total number of poll results or percentages may be presented. The results may also provide a summary of the relative percentages. Paragraph 0020 teaches viewer input to questions/polling may be received in real-time. Paragraph 0021 teaches sending viewer feedback result data to the client to overlay the results or presenting it using a separate polling window. Paragraph 0022 teaches real-time polling results information may be displayed and updated in real-time. Paragraph 0036 teaches polling computer is able to ensure that the polling data presented is coordinated with currently presented programs. Paragraph 0037 teaches storing and analyzing of polling data. The analyzed results may be provided in real time, where results may be displayed as a histogram chart indicating the relative percentage of how the viewers are voting, indicating the current vote status. Paragraph 0027 teaches creation of defined groups, reference as “common interest groups”, CIG. CIGs could be based on a local sports team fan club, user defined list e.g. private club, viewers in a geographical area, or other criteria. The size of the group can vary, from local, regional, or national. Paragraph 0047 teaches polling windows that are intended for the entire viewing audience and polling windows that are intended only for particular CIGs, which are not typically presented to the entire viewing audience. Paragraph 0048 teaches managing and creating CIG polling window that is presented to a smaller market. Paragraph 0014, 0035 teaches video channel that carries video information transmitted from video source system that is provided to client devices, where audience members outside the studio may interact and provide feedback for the television program. Paragraph 0041, 0042, 0045 teaches polling window may be sent to the client as HTML message or similar protocols, downloaded and accessed by client, transmitted via a data channel to the client, or transmitted as a separate video channel on the cable network. Paragraph 0021 teaches results information, may be provided in a separate IP or video channel to the client. Polling results data may be presented on each user’s display during the time they have to answer the poll. The polling results data is updated in real-time reflecting all users’ responses, and displayed to each user. Each poll has a predetermined time limit since as taught in, including, but not limited to [0036] polling data is coordinated with the currently presented program. Hence, there is a predetermined time limit in which the user can select and transmit their response. Additionally, since all user responses are displayed in real time in the poll results data to each user. By responding to the poll, users are permitting the display of their response to other users, including the user mentioned in the claim. Hence, the user is able to view responses of other users who have permitted display of their response, where the responses are displayed in real time and prior to expiration of the predetermined time limit for selecting interactive element to transmit the response of the user. Aldrey further teaches common interest groups, CIG, which would further narrow down the number of permitted user(s) that can respond to the poll and view the poll results data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or to include wherein the interactive element is received separate from the real-time video; and a third display area including at least one indicator that displays, responses of one or more other users, wherein: the one or more other users have permitted the display of their responses to the user within the interface, the device receives, from a server, the responses of the one or more other users, the responses of the one or more other users are received separate from the interactive element and the real-time video, and the responses of the one or more other users are displayed to the user in real time and prior to an expiration of the predetermined time limit for selecting the interactive element to transmit the response of the user, as taught by Aldrey, for the advantage of providing the appropriate polling window typically associated with a given program, so that appropriate program-specific questions are posed to the viewer (Aldrey – Paragraph 0041), providing users local control over presentation of results (Aldrey – Paragraph 0021), providing different methods that may produce end results that appear the same to the viewer, but are constructed by different procedures (Aldrey – Paragraph 0021), providing “interactive viewing”, creating a greater public interest in the program and contributes to creating a larger viewing base (Aldrey – Paragraph 0001), enabling users to easily ascertain and view responses of other users, to see how others may be selecting, providing for flexibility in distribution of various content(s)/data to the client.
Or and Aldrey do not explicitly teach device is device is subscribed to a channel from a publish and subscribe server; 
server is a publish and subscribe server;
based on a first update to the channel, the device receives, from the publish and subscribe server, data; and
based on a second update to the channel, the device receives, from the publish and subscribe server, additional data.
In an analogous art, Pallamreddy teaches device is subscribed to a channel from a publish and subscribe server; server is a publish and subscribe server (server 108-Fig.1; Paragraph 0011, 0017 teaches a publish and subscribe, pub/sub server, including a channel-based publish/subscribe means for allowing clients to send and receive asynchronous messages over protocols such as HTTP. Paragraph 0012 teaches use of technologies such as JMS that support message based communications between two or more entities. JMS can allow hundreds of participants to share information using publish and subscribe. Paragraph 0014 teaches publish/subscribe messaging where subscribers may subscribe to receive messages for a particular message topic. Paragraph 0018 teaches a pub/sub server 112 that provides a plurality of channels that client applications can subscribe to);
based on a first update to the channel, the device receives, from the publish and subscribe server, data; and based on a second update to the channel, the device receives, from the publish and subscribe server, additional data (Paragraph 0021 teaches a JMS producer publishing updates to changing stock prices, i.e. a ticker, to different channels. Clients can request subscriptions 178 to one or more stock prices using these channels. As new prices are posted the system provides the stock price on the appropriate channel to subscribed clients. Paragraph 0023 teaches the pub/sub server uses the subscription information to provide the message, information, or other response to the client or client application 248.  Paragraph 0024 teaches message or event producers generate messages or events, that pub/sub server then publishes to the corresponding channels for use by any subscribed client applications. Subscribed channels provide data to subscribed clients such as messages, information, or other responses. Updates are provided via the channel by the pub/sub server, and received by clients for use by client application(s)).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or and Aldrey to include device is subscribed to a channel from a publish and subscribe server; server is a publish and subscribe server; based on a first update to the channel, the device receives, from the publish and subscribe server, data; and based on a second update to the channel, the mobile device receives, from the publish and subscribe server, additional data, as taught by Pallamreddy, for the advantage of providing a publish and subscribe server that includes channels to allow clients to send and receive asynchronous messages (Pallamreddy – Paragraph 0003), so that thousands of http-based clients can simultaneously draw upon information from a single provider (Pallamreddy – Paragraph 0016), allowing for many clients to be served information at once in an effective and efficient manner.
The combination of Or, Aldrey, and Pallamreddy provides for a combined system where communication between server and client may be via a pub/sub. Or and Aldrey taught reception of real-time video, interactive element(s), and responses of one or more users received by the mobile device. Pallamreddy taught the pub/sub server system providing message, information, or other responses, and updates to the client via subscribed channel(s). In combination, the combined system would provide for real-time video, interactive element(s), and responses of one or more users to be received via a subscribed channel from the pub/sub server through updates.

Consider claim 2, Or, Aldrey, and Pallamreddy teach the interface further comprising a fourth display area including at least one indicator that displays, in real time and subsequent to the expiration of the predetermined time limit, aggregated responses of multiple users participating in the single instance of the interactive program, the aggregated responses including the transmitted response (Or - Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that is added to the broadcast signal to relay participation information; Aldrey - Paragraph 0019 teaches results of the poll can be presented to the user for informational purposes. A real time indication 250 may be provided, via a separate window showing the relative indications of the viewer’s feedback as they occur. Information may incorporate a legend 252 along with a graph 254 or other icons for showing the real time results. Total number of poll results or percentages may be presented. The results may also provide a summary of the relative percentages. Paragraph 0022 teaches real-time polling results information may be displayed and updated in real-time. Paragraph 0036 teaches polling computer is able to ensure that the polling data presented is coordinated with currently presented programs).

Consider claim 3, Or, Aldrey, and Pallamreddy teach wherein the first and second display areas are displayed concurrently within a single interface (Or - Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. Fig.3, Paragraph 0108 teaches how in second frame 300, questions 302 and answers 304 may be overlayed onto the activity 306 filmed in the TV studio).

Consider claim 4, Or, Aldrey, and Pallamreddy teach wherein the second display area is adapted to display a plurality of interactive elements in multiple rounds of the interactive program, the plurality of rounds being associated with the single instance of the interactive program (Or - Paragraph 0073 teaches "interactions" may be grouped together to form longer content units within a show. Show content units may be referred to as “Sessions". A show that may be built up around mass viewer participation, may include numerous sessions. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is effected in real time. Paragraph 0066 teaches giving subscribers the ability to use their input device to interact continuously with a TV show or with an interactive game running on a digital screen).

Consider claim 7, Or, Aldrey, and Pallamreddy teach further comprising a fourth display area including at least one indicator that displays, in real time, a graphical representation of the aggregated responses of the multiple users participating in the single instance of the interactive program (Or - Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that is added to the broadcast signal to relay participation information).

Consider claim 8, Or, Aldrey, and Pallamreddy teach wherein the real-time video associated with the single instance of the interactive program includes live video captured and streamed in real time (Or - Paragraph 0026, 0069 teaches remote audience with a live program, allowing participation in the show in real time. Fig.2, Paragraph 0107 teaches transmitted image of the presenter in the TV studio. Paragraph 0108 teaches activity filmed in the TV studio).

Consider claim 9, Or, Aldrey, and Pallamreddy teach wherein the live video includes a presentation of a live program including a program host (Or - Paragraph 0026, 0069 teaches remote audience with a live program, allowing participation in the show in real time. Fig.2, Paragraph 0107 teaches transmitted image of the presenter in the TV studio. Paragraph 0108 teaches activity filmed in the TV studio).

Consider claim 10, Or, Aldrey, and Pallamreddy teach wherein the second display area is adapted to display a counter that indicates, to the user, a remaining time permitted for the user to activate the interactive element associated with the single instance of the interactive program (Or - Fig.11, Paragraph 0062, 0133 teaches adding a time limit for response and perhaps displaying a countdown to the audience. Paragraph 0071 teaches a period of time that is allocated during which participants can reply. Results are accumulated and a closing event at which the cues can be removed and replaced with a final results after processing all the viewer responses) for the player to activate the interactive element associated with the single instance (Paragraph 0076 teaches collecting and processing audience participation signals through Real Time Dialog Machine, enabling substantially simultaneous data input from each of a plurality of viewers in data communication over the network. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display).

Consider claim 12, Or, Aldrey, and Pallamreddy teach the aggregated responses are transmitted to the publish and subscribe server for analysis, based on a third update to the channel, the mobile device receives, from the publish and subscribe server, results from the analysis of the aggregated responses, and the graphical representation of the aggregated responses is generated based on the results (Or - Paragraph 0076 teaches a Real Time Dialog Machine 102 through which audience participation signals are collected and processed, having input ports 104, 106, 108, 110, for enabling substantially simultaneous data input from each of a plurality of viewers in data communication therewith. Real Time Dialog Machine 102 may be hosted on one or more computer servers. Paragraph 0077 teaches Real Time Dialog Machine 102 is coupled to databases 126 via a participation processor 128 which processes aggregated data from the Real Time Dialog Machine 102. Aggregated data is processed and statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay, to provide participation cues and information to the viewer; Aldrey - Paragraph 0022 teaches real-time polling results information may be displayed and updated in real-time. Paragraph 0036 teaches polling computer is able to ensure that the polling data presented is coordinated with currently presented programs. Paragraph 0037 teaches storing and analyzing of polling data. The analyzed results may be provided in real time, where results may be displayed as a histogram chart indicating the relative percentage of how the viewers are voting, indicating the current vote status; Pallamreddy - Paragraph 0021 teaches a JMS producer publishing updates to changing stock prices, i.e. a ticker, to different channels. Clients can request subscriptions 178 to one or more stock prices using these channels. As new prices are posted the system provides the stock price on the appropriate channel to subscribed clients. Paragraph 0023 teaches the pub/sub server uses the subscription information to provide the message, information, or other response to the client or client application 248.  Paragraph 0024 teaches message or event producers generate messages or events, that pub/sub server then publishes to the corresponding channels for use by any subscribed client applications. Subscribed channels provide data to subscribed clients such as messages, information, or other responses. Updates are provided via the channel by the pub/sub server, and received by clients for use by client application(s). In the combined system, as information is updated, the updates may be provided by pub/sub server to the client, thus analysis of the aggregated responses may be provided to the client by the pub/sub server on subsequent updates, and presented by the client).

Consider claim 13, Or, Aldrey, and Pallamreddy teach wherein the results are received at the mobile device separate from the interactive element and the real time video associated with the single instance of the interactive program (Or - Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to participate in the show and to affect its content and progress in real time. Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. Aldrey - Paragraph 0014, 0035 teaches video channel that carries video information transmitted from video source system that is provided to client devices, where audience members outside the studio may interact and provide feedback for the television program. Paragraph 0041, 0042, 0045 teaches polling window may be sent to the client as HTML message or similar protocols, downloaded and accessed by client, transmitted via a data channel to the client, or transmitted as a separate video channel on the cable network. Paragraph 0021 teaches results information, may be provided in a separate IP or video channel to the client).

Consider claim 15, Or, Aldrey, and Pallamreddy teach wherein the responses of the one or more other users are received at the mobile device in parallel with the real-time video associated with the single instance of the interactive program (Or - Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. Aldrey - Fig.2, Paragraph 0018 teaches a polling window 202 overlayed over a video program, that presents users with two options. Paragraph 0019 teaches results of the poll can be presented to the user for informational purposes. A real time indication 250 may be provided, via a separate window showing the relative indications of the viewer’s feedback as they occur. Information may incorporate a legend 252 along with a graph 254 or other icons for showing the real time results. Total number of poll results or percentages may be presented. The results may also provide a summary of the relative percentages. Paragraph 0020 teaches viewer input to questions/polling may be received in real-time. Paragraph 0021 teaches sending viewer feedback result data to the client to overlay the results or presenting it using a separate polling window. Paragraph 0022 teaches real-time polling results information may be displayed and updated in real-time. Paragraph 0036 teaches polling computer is able to ensure that the polling data presented is coordinated with currently presented programs. Paragraph 0027 teaches creation of defined groups, reference as “common interest groups”, CIG. CIGs could be based on a local sports team fan club, user defined list e.g. private club, viewers in a geographical area, or other criteria. The size of the group can vary, from local, regional, or national. Paragraph 0047 teaches polling windows that are intended for the entire viewing audience and polling windows that are intended only for particular CIGs, which are not typically presented to the entire viewing audience. Paragraph 0048 teaches managing and creating CIG polling window that is presented to a smaller market. Paragraph 0041, 0042, 0045 teaches polling window may be sent to the client as HTML message or similar protocols, downloaded and accessed by client, transmitted via a data channel to the client, or transmitted as a separate video channel on the cable network. Paragraph 0021 teaches results information, may be provided in a separate IP or video channel to the client. Since polling results data is updated in real-time reflecting all users’ responses and displayed to each user in real time with corresponding on-going video/program, responses are received in parallel with the on-going video/program in which the responses are associated to).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Geist, JR. et al. (US 2009/0325706).
Consider claim 5, Or, Aldrey, and Pallamreddy teach further comprising a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program.
In an analogous art, Geist teaches a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program (Paragraph 0060 teaches a user interface that displays the total number of players participating in the round. Providing a "snapshot” of total number of players between trivia questions).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program, as taught by Geist, for the advantage of tracking and informing of the many people participating, allowing the system to keep track of the many users and provide visual feedback for simple readout of the number of participants.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Stackel et al. (US 2017/0064033).
Consider claim 6, Or, Aldrey, and Pallamreddy teach wherein the third display area including the at least one indicator that displays, in real time, the responses of the one or more other users participating in the single instance of the interactive program (Or - Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that is added to the broadcast signal to relay participation information; Aldrey - Paragraph 0019 teaches results of the poll can be presented to the user for informational purposes. A real time indication 250 may be provided, via a separate window showing the relative indications of the viewer’s feedback as they occur. Information may incorporate a legend 252 along with a graph 254 or other icons for showing the real time results. Total number of poll results or percentages may be presented. The results may also provide a summary of the relative percentages. Paragraph 0022 teaches real-time polling results information may be displayed and updated in real-time), but do not explicitly teach displays icons within an interactive program element.
In an analogous art, Stackel teaches displays icons within an interactive program element (Paragraph 0004 teaches each user may create and maintain a personal social network of friends and other contacts that are connected to that user through the system. Users may publish, post, and/or otherwise make available information to other users, in particular the users in their social network. Where information can be questions, answers, reactions, replies, responses, etc. Fig.3, Paragraph 0045 teaches view 301 may include names, icons, images, and/or other identifiable information that depicts which users from the social network selected which of the answers 307a-307e. In some embodiments, only users from a particular social network are shown. In some embodiments, a view similar to view 301 may be combined with a view similar to view 203. Fig.12, Paragraph 0050 teaches by way of non-limiting example, view 1201-Fig.12 may include similar elements as view 303 in Fig.3).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include displays icons within an interactive program element, as taught by Stackel, for the advantage of providing a convenient way for people to stay connected and informed, even across great distances, where many people are interested in opinions of friends (Stackel – Paragraph 0002), enabling users to easily ascertain and view responses of other users.

Consider claim 11, Or, Aldrey, and Pallamreddy teach wherein the third display area including the at least one indicator that displays, in real time, responses of the one or more other users participating in the single instance of the interactive program, other users within an interactive program element that selected the interactive program element prior to an expiration of the remaining time (Or - Fig.11, Paragraph 0062, 0133 teaches adding a time limit for response and perhaps displaying a countdown to the audience. Paragraph 0071 teaches a period of time that is allocated during which participants can reply. Results are accumulated and a closing event at which the cues can be removed and replaced with a final results after processing all the viewer responses. Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that is added to the broadcast signal to relay participation information; Aldrey - Paragraph 0019 teaches results of the poll can be presented to the user for informational purposes. A real time indication 250 may be provided, via a separate window showing the relative indications of the viewer’s feedback as they occur. Information may incorporate a legend 252 along with a graph 254 or other icons for showing the real time results. Total number of poll results or percentages may be presented. The results may also provide a summary of the relative percentages. Paragraph 0022 teaches real-time polling results information may be displayed and updated in real-time), but do not explicitly teach displays icons of other users within an interactive program element that selected the interactive program element.
In an analogous art, Stackel teaches displays icons of other users within an interactive program element that selected the interactive program element (Paragraph 0004 teaches each user may create and maintain a personal social network of friends and other contacts that are connected to that user through the system. Users may publish, post, and/or otherwise make available information to other users, in particular the users in their social network. Where information can be questions, answers, reactions, replies, responses, etc. Fig.3, Paragraph 0045 teaches view 301 may include names, icons, images, and/or other identifiable information that depicts which users from the social network selected which of the answers 307a-307e. In some embodiments, only users from a particular social network are shown. In some embodiments, a view similar to view 301 may be combined with a view similar to view 203. Fig.12, Paragraph 0050 teaches by way of non-limiting example, view 1201-Fig.12 may include similar elements as view 303 in Fig.3).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include displays icons of other users within an interactive program element that selected the interactive program element, as taught by Stackel, for the advantage of providing a convenient way for people to stay connected and informed, even across great distances, where many people are interested in opinions of friends (Stackel – Paragraph 0002), enabling users to easily ascertain and view responses of other users.	

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Reynolds et al. (US 2002/0147987).
Consider claim 14, Or, Aldrey, and Pallamreddy teach wherein the interactive element is received at the mobile device, with the real-time video associated with the single instance of the interactive program (Or - Figs.2-3, Paragraph 0072, 0078; Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to participate in the show and to affect its content and progress in real time. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Aldrey – Paragraph 0015 teaches user feedback can be provided in various forms and is known by different terms such as voting or polling. Paragraph 0016 teaches a polling window that poses one or more questions along with a series of options for user input. Questions may solicit viewer input regarding the performer currently being viewed. Paragraph 0017 teaches feedback information is collected and may be used to influence the outcome of the program, as the program is occurring. Paragraph 0045 teaches alternatively polling window data may be transmitted via a data channel to the client. Alternatively, polling window may be formed in a video signal, and provided as a separate video channel on the cable network, allowing polling information to be processed as a separate video feed), but do not explicitly teach the interactive element is received in parallel with the video.
In an analogous art, Reynolds teaches interactive element is received in parallel with video (Paragraph 0007 teaches combined signals, where various interactive video feeds are combined to produce a desired combined or correlated video signal for a particular viewer. Other applications of combined video signals include interactive games that can be combined as overlays with standard video feeds, etc. Paragraph 0010 teaches one or more video feeds can comprise enhanced video that is provided from an Internet connection. Paragraph 0016, 0041-0042, 0045 teaches generating a composite interactive video signal at a client device by combining first video signal being an interactive signal, with a second video signal. Where the video signals are received substantially simultaneously, where the created composite video signal from the first and second video signal are displayed simultaneously).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include interactive element is received in parallel with video, as taught by Reynolds, for the advantage of allowing the system to receive signals substantially simultaneously, in order to generate a composite signal from multiple signals, that may be displayed simultaneously (Reynolds – Paragraph 0016), so that information being received and processed to be displayed is the most up to date and recent, providing viewers with the most relevant content.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Shastri (US 2002/0065922).
Consider claim 16, Or, Aldrey, and Pallamreddy teach wherein the mobile device (Or - Figs.2-3, Paragraph 0072, 0078), the publish and subscribe server (Pallamreddy - server 108-Fig.1; Paragraph 0011, 0017), but do not explicitly teach selects the server from a plurality of servers based on one or more download statistics.
In an analogous art, Shastri teaches selects a server from a plurality of servers based on one or more download statistics (Abstract, Paragraph 0010-0012, 0032-0033 teaches server node connected to a client node, where the client node may monitor one or more quality-of-service values/metrics from a plurality of server nodes, allowing the client to dynamically select/switch servers based on various Quality of Service, QoS, statistics. Paragraph 0070 teaches present invention is likewise applicable to fixed and mobile wireless CPE systems).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include selects a server from a plurality of servers based on one or more download statistics, as taught by Shastri, for the advantage of allowing user(s) to dynamically switch to a better-performing server, providing increased user confidence and satisfaction with multimedia processes as a whole and allow companies to retain more satisfied subscribers for services.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Dury et al. (US 2017/0006322).
Consider claim 17, Or, Aldrey, and Pallamreddy teach wherein an engine controls distribution of the real-time video and the interactive element to the mobile device (Or - system 100-Fig.1, Paragraph 0076-0077 teaches general purpose computer running appropriate software to execute the invention. Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to participate in the show and to affect its content and progress in real time. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Aldrey – Video headend 632-Fig.6, Paragraph 0031 teaches video headend having hardware and software necessary to provide video transmissions. Paragraph 0036-0038 teaches polling computer 620 implemented by processing platform, for analyzing and providing polling data. Paragraph 0045 teaches alternatively polling window data may be transmitted via a data channel to the client. Alternatively, polling window may be formed in a video signal, and provided as a separate video channel on the cable network, allowing polling information to be processed as a separate video feed), but do not explicitly teach wherein engine is a game engine that controls distribution.
In an analogous art, Dury teaches wherein engine is a game engine that controls distribution (Fig.23, Paragraph 0083, 0089, 0239, 0346 teaches game system having game engine 2322, that controls distribution of game audiovisual data and game metadata to client devices(s)).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include wherein engine is a game engine that controls distribution, as taught by Dury, for the advantage of providing a native system to handle specific game related task(s), that are tailor fit to the task(s) at hand, allowing for easier and more efficient management of related gaming data for processing and distribution.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425